Order, Supreme Court, New York County (Charles J. Tejada, J.), entered on or about March 4, 2008, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant was properly assessed 20 points under the risk factor for continuing course of sexual misconduct, since, in his plea allocution, defendant admitted engaging in such conduct “on a number of occasions,” during a six-month period, and “[f]acts . . . elicited at the time of entry of a plea of guilty shall be deemed established by clear and convincing evidence and shall not be relitigated” (Correction Law § 168-n [3]).
Defendant’s claim relating to another risk factor is improperly raised for the first time on appeal (see CPLR 4017, 5501 [a] [3]; Correction Law § 168-n [3]; People v Hernandez, 44 AD3d 565 [2007], lv denied 10 NY3d 708 [2008]). In any event, the additional points at issue are not necessary for a finding that defendant is a level three sex offender. Concur—Catterson, J.P., McGuire, Moskowitz, DeGrasse and Freedman, JJ.